DETAILED ACTION
	This office action is in response to the arguments submitted on    and the claims submitted on         

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Taousakis on 02/24/21.  This examiner’s amendment applies to the amendment filed on 02/16/21.
The application has been amended as follows: 
In the claims:  
Claim 1:  line 13, the limitation “the annular outer portion including a face facing the elastic member” has been changed to --the annular outer portion including a face facing the elastic member, and wherein
an inner circumferential edge of the annular inner portion that comes in contact with the tubular member protrudes toward the elastic member,

a side of the elastic member that is in contact with the retaining member enters into a concave portion between the inner circumferential edge of the annular inner portion and the outer circumferential edge of the annular outer portion.--.

Claims 2-3 and 8-9 are canceled.

Claim 5:  line 15, recites the limitation “the annular outer portion including a face that is to face the elastic member” has been changed to --the annular outer portion facing the elastic member, wherein
an inner circumferential edge of the annular inner portion that comes in contact with the tubular member protrudes toward the elastic member,
an outer circumferential edge of the annular outer portion of the retaining member protrudes toward the elastic member, and
a side of the elastic member that is in contact with the retaining member enters into a concave portion between the inner circumferential edge of the annular inner portion and the outer circumferential edge of the annular outer portion.--.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Allowable Subject Matter
Claims 1, 4-7 and 10 are allowed.
The following is an examiner’s statement of reasons of allowance:
The prior art of record includes Frazier (U.S. 2014/0190685 A1) which teaches a plug configured to plug a wellbore provided at a well during completion comprising:  a tubular member, having a hollow shape, an elastic member having an annular shape being deformable by exerted pressure, a retaining member having an annular shape attached onto the outer circumferential surface of the tubular member, downstream of where a pressure is exerted on the elastic member, wherein the retaining member is configured to include an annular inner portion which comes in contact with the outer circumferential surface of the tubular member, but fails to disclose a side of the elastic member that is in contact with the retaining member enters into a concave portion between the inner circumferential edge of the annular inner portion and the outer circumferential edge of the annular outer portion. This limitation in combination with the other limitations of the independent claims 1 and 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. C. P./ 
Examiner, Art Unit 3672
03/01/21



/TARA SCHIMPF/Primary Examiner, Art Unit 3672